Title: Thomas Jefferson to Mathew Carey, 13 March 1820
From: Jefferson, Thomas
To: Carey, Mathew


					
						Dear Sir
						
							Monticello
							Mar. 13. 20.
						
					
					I must ask the favor of you to send me by mail 2. copies of the Nautical Almanacs for the present year, and 2. also of the next year if already to be had. the English editions are best printed, but if none on hand, Blount’s edition of N. York will do. I formerly wrote to you for Sr John Sinclair’s book of Agriculture; but I observe that mr Skinner of Baltimore is about publishing an improved edition for which I will wait.
					A school book under the title of Simon de Nantua was published in France 3. or 4. years ago, undoubtedly one of the best for young learners to read that I have ever known. it is a small 12mo and would be so valuable to our Elementary schools that I would get it translated, if you would think it would answer to be printed. but it is necessary to ask previously whether it has been translated in England. I have never heard that it was. but on this head you are better informed. when Baxter’s history is recieved you will be so good as to forward it to me and my account at the same time. accept my friendly salutations.
					
						
							Th: Jefferson
						
					
				